Citation Nr: 1620631	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-27 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $6903.00.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to October 1964. 
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 decision by the RO's Committee on Waivers and Compromises (Committee), which denied the Veteran's request for a waiver of recovery of an overpayment of VA benefits calculated in the amount of $6,903.00.
 
In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter, and it would be against equity and good conscience to impose upon the Veteran recovery of the amount of $6903.00 due for the overpayment in VA pension benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the amount due to repay a pension overpayment, in the amount of $6903.00 are met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks waiver of recovery of a pension overpayment in the amount of $6903.00. 

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2015).
 
Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
 
The decision on appeal is a June 2015 VA determination that a waiver of recovery is not warranted for $6903.00 in pension overpayment debt.  The debt was created as a result of an overpayment of VA pension benefits during a period of time in which the Veteran was also in receipt of benefits from the Social Security Administration (SSA) and from business income.
 
The Board initially notes that before adjudicating a waiver application, any dispute as to the lawfulness of a debt must first be decided.  In this case, however, the Veteran has not challenged the creation of the indebtedness.  Thus, for consideration is whether waiver is warranted.  As noted above, recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.
 
The Board finds that a review of the record reflects the Veteran has been in contact with the VA to report changes to her income and reporting her expenses etc.  It should be noted that the Veteran has alleged many of her records have been lost over the years.  

In fact, the Veteran has submitted a copy of a letter sent to her from the VA which informed her that in July 2012 a folder containing her sensitive information had been misplaced and was possibly placed in a dumpster by mistake and submerged under two tons of concrete.  

Records located in the file reflect that the Veteran has been in receipt of SSA benefits and has owned a business during the period of time the overpayment was created, making the calculations complex.

In light of the Veteran's testimony, however, and affording the benefit of any doubt to her, the Board finds there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  Thus, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
 
In considering whether to waive any portion of the Veteran's debt, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime Veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence, including a financial statement provided by the Veteran as well as her testimony, which shows that recovery of the debt would deprive her of income needed, and thereby defeat the purpose of this program. 

In light of the foregoing the Board finds that waiver of the Veteran's debt (in the amount of $6903.00) would not result in unjust enrichment to the Veteran given that her financial situation at the time of the waiver request indicated some financial hardship, and that the evidence of record suggests that her financial situation has not improved.  Thus, waiver of the debt would promote the purpose of the pension program without resulting in unjust enrichment of the Veteran.
 
With these factors in mind, and affording the benefit of the doubt in favor of the Veteran, the Board finds that it would be against equity and good conscience to recover from the Veteran the amount due of the overpayment of VA pension benefits.  See Ridings v. Brown, supra; 38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965. Accordingly, waiver of recovery of the remaining amount due for a pension overpayment, in the amount of $6903.00, is warranted.

ORDER

Waiver of recovery of the remaining indebtedness of a pension overpayment in the amount of $6903.00 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


